Exhibit 10.2.1


FIRST AMENDMENT TO THE AMENDED & RESTATED OFFICE AND WAREHOUSE LEASE
THIS FIRST AMENDMENT TO THE AMENDED & RESTATED OFFICE AND WAREHOUSE LEASE (this
“Amendment”) is made and entered into as of December 21, 2017, by and between
SHAKED HOLDINGS, LLC, a California limited liability company (“Landlord”), and
WORLD OF JEANS AND TOPS, INC. a California corporation (“Tenant”).
RECITALS
A.
Landlord and Tenant are parties to that certain Amended & Restated Office and
Warehouse Lease dated September 21, 2007, (the “Lease”). Pursuant to the Lease,
Landlord has leased to Tenant space currently containing approximately 172,324
rentable square feet (the “Premises”) in the building located at 10 & 12
Whatney, Irvine, California (the “Building”).

B.
The Lease by its terms shall expire on December 31, 2017 (“Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1.
Extension. The Term of the Lease is hereby extended for a period of ten (10)
years commencing January 1, 2018, (“Extended Commencement Date”) and shall
expire on December 31, 2027 (“Extended Termination Date”). That portion of the
Term commencing the day immediately following the Prior Termination Date and
ending on the Extended Termination Date shall be referred to herein as the
“Extended Term”.

2.
Minimum Monthly Rent. Notwithstanding anything in the Lease to the contrary,
effective as of January 1, 2018, the of Base Rent payable with respect to the
Premises for the Extended Term shall be $155,091.60, and shall increase by 3%
annually. All such Base Rent shall be payable by Tenant in accordance with the
terms of the Lease, as amended hereby.

3.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.

4.
Additional Rental. For the period commencing on the Extended Commencement Date
and ending on the Extended Termination Date, Tenant shall pay all additional
rent payable under the Lease, including Tenant’s Operating Expenses in
accordance with the terms of the Lease, as amended hereby.

5.
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment or
the Original Lease.

6.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
Extended Commencement Date, the Lease shall be amended in the following
additional respects:

6.1
Option to Extend (Lease, Section 1.7 Exhibit B). All references to Options and
Exhibit B are hereby deleted in their entireties.

6.2
Guarantor(s) (Lease, Section 1.12). None. However, if Tenant is no longer a
Publicly Traded company, Tenant shall be required to provide annual audited
financial statements.



1



--------------------------------------------------------------------------------




6.3
Utilities (Lease, Section 7). In addition to the terms outlined in Paragraph 7,
Tenant shall be responsible for all utility costs. Landlord reserves the right
to contract for service from a different Electric Service Provider or
Alternative Service Provider including the right to install solar power. The
Cost to the Tenant of such Alternative Service Provider shall not exceed the
cost of the present Electric Service Provider.

6.4
Tenant’s Insurance (Lease, Section 10). Paragraph 10 of the Lease shall be
modified as follows: Tenant shall be required to maintain Commercial Liability
Insurance of $2,000,000 per occurrence (Bodily Injury, Personal Injury, Death &
Property Damage Liability), with an aggregate of $4,000,000 Workers Comp
Insurance of $1,000,000 or greater, Commercial Automobile Liability & Property
Insurance of no less than $1,000,000 per occurrence and in the aggregate,
Business Interruption Insurance of $5,000,000 Rental Value Insurance in this
value of 12 months Minimum Monthly Rental, Plate Glass Insurance, Earthquake
Insurance, and Fire and Sprinkler Damage coverage. Tenant will insure leasehold
improvements, trade fixtures, merchandise, and personal property in an amount
not less than full replacement value. Insurance Companies General Policy Holders
rating of not less than A- and Financial ratings not less than Class VII (7) as
rated in the most current available best’s key rating guide. Landlord has not
liability for an of Tenants covered or non-covered items.

6.5
Repairs and Maintenance (Lease, Section 11.1(b)). In addition to the terms
outlined in Paragraphs 11.1(b), Tenant shall use Landlord’s designated
landscapers or shall have the right to approve landscapers recommended by
Tenant.

6.5.1
Repairs and Maintenance (Lease, Section 11.1(c)). Paragraph 11.1(c) is hereby
deleted in its entirety.

6.6
Signs and Other Displays (Lease, Section 12.2). In addition to the terms
outlined in Paragraph 12.2, Tenant shall have the right to install signage in
compliance with applicable City ordinances and Landlord’s standard sign
criteria. Landlord may allocate monument sign panels for Tenant’s use, in
locations designated by Landlord. Tenant shall be responsible for the cost of
installation, maintenance, and removal at the end of the lease.

7.
Miscellaneous.

7.1
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.



2



--------------------------------------------------------------------------------




7.3
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

7.4
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord its
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment.

7.5
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Second Extended Term, a Default
under the Lease will be deemed to have occurred, without the necessity of notice
to Tenant.

7.6
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.

[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.


3



--------------------------------------------------------------------------------




LANDLORD:
TENANT:
 
 
SHAKED HOLDINGS, LLC
a California limited liability company




WORLD OF JEANS & TOPS, INC.
a California corporation
By: _/s/ Hezy Shaked__________________
By: _/s/ Michael Henry______________
 
 
Name: __Hezy Shaked_________________
Name: _Michael Henry______________
 
 
Title: ___Manager___________________________
Title: ___Tilly’s, Inc._CFO___________
 
 
Dated: __December 21, 2017
Dated: ___December 21, 2017
 
 







4



--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


{2300-0003/00226762;}    A-1
Initials